Exhibit 10.1

Confidential Treatment Requested by CBOT Holdings, Inc.

 

SIXTH AMENDMENT TO

LICENSE AGREEMENT DATED

June 5, 1997

This SIXTH Amendment, dated as of January 19, 2007 (the “Sixth Amendment
Effective Date”), to the License Agreement dated June 5, 1997 made by and
between Dow Jones & Company, Inc. (“Dow Jones”), having an office at 200 Liberty
Street, New York, New York 10281, the Board of Trade of the City of Chicago
(“CBOT”), having an office at 141 West Jackson Boulevard, Chicago, IL 60604, as
previously amended by an Amendment to the License Agreement dated as of
September 9, 1997 (the “First Amendment”) and a Second Amendment to the License
Agreement dated as of February 18, 1998 (“Second Amendment”) and a Third
Amendment to the License Agreement dated as of May 1998 (the “Third Amendment”)
and a Fourth Amendment to the License Agreement dated as of December 19, 2001
(the “Fourth Amendment”) and a Fifth Amendment to the License Agreement dated
October 2003 (the “Fifth Amendment”) (collectively, the License Agreement”).

WHEREAS, the Licensee currently has a license pursuant to which it may use
certain Dow Jones proprietary indexes (as more particularly described in the
License Agreement, the “Indexes”) in connection with the trading and issuance of
the Products (as defined in the License Agreement) on or through Licensee, and
to use one or more of the Dow Jones Marks (as more particularly set forth in the
License Agreement) in connection therewith; and

WHEREAS, the Licensee would also like to use the Dow Jones U.S. Real Estate
Index (the “DJUSRE Index”) in connection with the trading and issuance of
Products based on of the DJUSRE Index;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the License Agreement, and pursuant to
Section 12(c) thereof, the parties hereby agree to amend the License Agreement
as follows:

1. Section l(a) of the License Agreement is hereby amended by adding after
Section l(a)(8): “(9)(A) Subject to the terms and conditions of the License
Agreement, Dow Jones hereby grants to Licensee a further non-transferable
(except to a sublicensee pursuant to Section l(a)(9)), non-exclusive, worldwide
license to (i) use the Dow Jones U.S. Real Estate Index in connection with
trading Products that are based on such Index on or through Licensee twenty-four
(24) hours a day; and (iii) to use and refer to the service marks designating
the DJUSRE Index including “Dow Jones” and “Dow Jones US Real Estate Index (the
“DJUSRE Marks”) in connection with such listing, and the marketing and promotion
of Products based on the Dow Jones U.S. Real Estate Index to indicate the source
of such index and to make such disclosure about those Products as Licensee deems
necessary or desirable under any applicable federal or state laws, rules or
regulations.

(B) Except as otherwise expressly provided herein, the Products based on the
DJUSRE Index shall be subject to all other terms and conditions of this License
Agreement that apply to the Products.

(C) Except as otherwise expressly provided herein, the Dow Jones US Real Estate
Index shall be subject to all other terms and conditions of this License
Agreement as apply to the Indexes. For the avoidance of doubt, the license with
respect to Dow Jones US Real Estate Index shall be non-exclusive.

(D) Except as otherwise expressly provided herein, the DJUSRE Marks shall be
subject to all other terms and conditions of this License Agreement as apply to
the Dow Jones Marks. For the avoidance of doubt, the license with respect to the
DJUSRE Marks shall be non-exclusive.

 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. OMITTED PORTIONS INDICATED BY [***]



--------------------------------------------------------------------------------

Confidential Treatment Requested by CBOT Holdings, Inc.

 

2. Notwithstanding anything to the contrary in the Agreement (including, without
limitation Section 3(a) and Schedule C), Licensee shall (a) pay to Dow Jones
[**] ($[**]) contract (round turn) with respect to the Products based on the
DJUSRE Index, and (b) within ten (10) days after each month-end after the Sixth
Amendment Effective Date, provide to Dow Jones a written report of the trading
volume for each Product based on the DJUSRE Index for such month (each a “DJUSRE
Monthly Report”), together with a calculation and payment of the amount of the
per-transaction fees applicable to such Products for such month. Except as
otherwise expressly provided in this Amendment, such fees shall be treated as
License Fees under the Agreement. For the avoidance of doubt, the fees with
respect to the Products based on the DJUSRE Index shall not be applied to the
Annual Minimum Payment referred to in Schedule C to the License Agreement.

3. Except as otherwise expressly set forth herein, all provisions of the License
Agreement shall remain in full force and effect. Except as otherwise specified
herein, all capitalized terms used in this Amendment shall have the meaning
ascribed to them in the License Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to the
License Agreement to be executed as of the date first set forth above.

 

DOW JONES & COMPANY, INC.

By:

 

/s/ Michael A. Petronella

Name:   Michael A. Petronella Title:   President, Dow Jones Indexes Date:  
2/12/07 BOARD OF TRADE OF THE CITY OF CHICAGO, INC. By:  

/s/ Bernard W. Dan

Name:   Bernard W. Dan Title:   President and Chief Executive Officer Date:    

 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. OMITTED PORTIONS INDICATED BY [***]

 